DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed October 13, 2022.  Applicant has amended claims 1, 10, 19 and 20.  Claim 18 has been cancelled.  New claim 24 has been added.  Currently, claims 1-3, 5, 7 and 9-23 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20211209 and 20220510.

The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-3, 5, 7 and 9-23 under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Todini et al, EP 3,363,884, is withdrawn in view of applicant’s amendments and remarks.
                                           NEW GROUNDS OF REJECTION

Initially, the examiner asserts that the status identifier for instant claim 1 should read “(Currently Amended)”.

Claim Objections
Claims 11 and 21 are objected to because of the following informalities:
Instant claim 11 should be amended to recite “wherein the composition further comprises an antioxidant” for consistency purposes.  Claims 21 is included in this objection for being dependent upon claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent upon a cancelled claim (i.e. claim 18).  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loughnane et al, US 2016/0090552.
Loughnane et al, US 2016/0090552, discloses a detergent composition comprising a polyetheramine and an anionic soil release polymer (see abstract).  It is further taught by Loughnane et al that their detergent composition is in the form of a liquid which is used to wash fabrics (see paragraph 16), that their detergent composition contains 0.01-10% by weight of an anionic soil release polymer, such as a terephthalate-derived polymer (see paragraphs 41-50), that their detergent composition contains anionic surfactants (see paragraphs 54-63), and that their composition contains a graft copolymer that contains 40% by weight of a polyethylene oxide backbone and 60% by weight of polyvinyl acetate side chains (see paragraph 158), per the requirement of the instant invention.  Specifically, note Examples B-C which contain greater than 5% by weight of anionic surfactants, 3.68% by weight of a graft copolymer, 0.31% by weight of a terephthalate soil release polymer, and adjunct ingredients that are used to launder clothes.  Therefore, instant claims 19 and 20 are anticipated by Loughnane et al, US 2016/0090552.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, 9-17 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-3, 5, 7, 9-10, 12-17 and 24 are allowed, since Loughnane et al, US 2016/0090552, does not teach or suggest in general a liquid composition comprising a terephthalate-derived soil release polymer, a graft copolymer that contains 40% by weight of a polyethylene oxide backbone and 60% by weight of polyvinyl acetate side chains, and less than about 5% by weight of anionic surfactant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 26, 2022